Citation Nr: 0632964	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for hepatitis B with a 0 percent (non-compensable) evaluation 
effective May 31, 2001.  

The Board remanded the case to the RO for a Board hearing in 
March 2006.  A hearing was held on July 2006 and the hearing 
transcript has been associated with the claims file.  The 
case is once again before the Board for review.


FINDING OF FACT

The veteran does not have active hepatitis; a serologic 
evaluation revealed no transaminase elevations; his hepatitis 
B surface antigen and hepatitis B surface antibody were 
nonreactive; the record does not contain objective evidence 
that he has symptomatology consistent with chronic liver 
disease, that he has intermittent fatigue, malaise and 
anorexia, or that he has incapacitating episodes as defined 
by applicable regulation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis B 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (applicable prior to, and from July 2, 2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a July 
2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with initial notice of the type of 
specific evidence necessary to establish a disability rating 
and an effective date.  However, despite inadequate notice on 
these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 
2002 letter addressed the veteran's original application for 
service connection.  In September 2002, the RO awarded 
service connection for hepatitis B and assigned a 
noncompensable evaluation, effective May 2001.  Therefore, 
the July 2002 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's current appeal is for a higher initial 
evaluation for hepatitis B.  An April 2003 statement of the 
case provided the veteran with pertinent regulations on 
disability ratings.  The Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA examinations, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  Upon the veteran's request, the 
record was held open for 30 days after the July 2006 Board 
hearing so that he could submit additional evidence.  
However, no additional evidence has been submitted.  The 
Board finds that the record is complete and the case is ready 
for review.

B.  Law and Analysis

The veteran is seeking an increased initial rating for 
service-connected hepatitis B.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  The percentage ratings are 
based on the average impairment of earning capacity and 
individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims has distinguished a new claim for an 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with the initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
In this case, a staged rating is for consideration.

The RO rated the veteran's disability under 38 C.F.R. § 
4.114, Diagnostic Code 7345, which was amended on July 2, 
2001.  The Board is required to consider the claim in light 
of both the old and current schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the current 
regulations will be considered for the period after the 
change was made.  VAOPGCPREC 3-00. 

Diagnostic Code 7345, applicable prior to July 2, 2001, 
assigns a 0 percent evaluation for healed, nonsymptomatic 
hepatitis; a 10 percent evaluation for hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance; a 30 percent evaluation with minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures; a 60 percent evaluation with moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression; 
and a 100 percent evaluation with marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

The revised Diagnostic Code 7345 for chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, auto-immune hepatitis, hemochromatosis, drug-
induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C), assigns a 0 percent evaluation for chronic 
liver disease which is nonsymptomatic.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2006).  A 10 percent evaluation is 
assigned for chronic liver disease with intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least 1 week, but less than 2 weeks, 
during the past 12-month period.  Id.  A 20 percent 
evaluation is assigned with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12-month 
period.  Id.  A 40 percent evaluation is assigned with daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12-month period.  Id.  A 60 percent evaluation is 
assigned with daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 month period.  Id.  A 100 percent evaluation is assigned 
for chronic liver disease with near-constant debilitating 
symptoms.  Id.

The Notes following the revised Diagnostic Code 7345 provide 
as follows:  Note (1) evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under Diagnostic Code 7354 and under a 
diagnostic code for sequelae. (See 38 C.F.R. § 4.14); Note 
(2) for purposes of evaluating conditions under Diagnostic 
Code 7345, ''incapacitating episode'' means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician; and Note (3) hepatitis B infection 
must be confirmed by serologic testing in order to evaluate 
it under Diagnostic Code 7345.  Id.

The medical evidence of record includes August 2002 and June 
2005 VA examinations.  There is no medical evidence of record 
pertaining to hepatitis B from the date of the claim to July 
2, 2001, the effective date of the change in the applicable 
diagnostic code.  Thus, the Board finds that the veteran's 
disability is not shown to result in demonstrable liver 
damage with mild gastrointestinal disturbance to warrant a 10 
percent evaluation prior to July 2, 2001 under the prior 
version of Diagnostic Code 7345.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

The August 2002 VA examination shows that the veteran was 
positive for hepatitis B, and was found to be positive for 
hepatitis B in November 1989.  He had no other medical 
problems reported and was working a 40-hour week for a bread 
company.  His abdomen was soft, non-tender, and non-distended 
on examination.  There were normoactive bowel sounds.  The 
liver was not enlarged.  There was no splenomegaly.  The 
liver edge span was approximately 6 centimeters in the 
midclavicular line.  

During a June 2005 VA examination the veteran complained of 
fatigue, malaise and reported having nausea, and vomiting on 
a daily basis.  The veteran was well-developed, well-
nourished, and was in no acute distress.  He had not had any 
scleral icterus or blurring or pedal edema.  A serologic 
evaluation revealed no transaminase elevations; AST was 27 
and ALT was 20.  The veteran's hepatitis B core antibody was 
positive; however, his hepatitis B surface antigen and 
hepatitis B surface antibody were nonreactive.  The examiner 
stated that the veteran did not have active hepatitis and had 
achieved immunologic clearance of both hepatitis B and 
hepatitis C.  The examiner further stated that there was no 
transaminase elevation and no symptomatology consistent with 
chronic liver disease at that time.  
      
The veteran is not shown to have active hepatitis B, liver 
damage, or chronic liver disease to warrant a compensable 
evaluation under either the revised Diagnostic Code 7345, or 
Diagnostic Code 7345 in effect prior to July 2, 2001.  The 
veteran complained of daily nausea and vomiting during the 
June 2005 VA examination; however he is not shown to have 
demonstrable liver damage as described for a 10 percent 
evaluation under Diagnostic Code 7345, in effect prior to 
July 2, 2001.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).  The veteran also reported symptoms of fatigue and 
malaise during the June 2005 VA examination, and has stated 
that he eats once a day to avoid vomiting.  A 10 percent 
rating under revised Diagnostic Code 7345 requires evidence 
of intermittent fatigue, malaise and anorexia.  The record 
contains no diagnosis of anorexia, and on most recent 
examination, the veteran was described as well-developed and 
well-nourished.  Alternately, a 10 percent evaluation would 
be assignable if there were evidence of incapacitating 
episodes having a total duration of at least one week, but 
less than two weeks, during the previous 12 months.  However, 
again, the record does not contain objective evidence of a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Although the veteran 
testified that he was under the regular treatment of a 
private physician for symptoms related to hepatitis B and had 
been prescribed medication, he has not, to date, submitted 
any records of such treatment.  And, although at the hearing 
the veteran was also afforded 30 days to submit a statement 
from his supervisor at work attesting to the numbers of days 
lost from work due to hepatitis B, no such records were 
forthcoming.  Thus, the Board is unable to assign a 
compensable evaluation for the veteran's hepatitis B at this 
time under the revised Diagnostic Code 7345.  See 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2006).  
	
During the July 2006 hearing, the veteran reported missing 17 
days of work and being late 3 times during a 10-month period, 
and reported difficulties with tardiness prior to that.  The 
Board has considered the potential application of 38 C.F.R. § 
3.321(b)(1) for exceptional cases where schedular evaluations 
are found to be inadequate.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that the 
veteran's hepatitis B has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The veteran was working a 40-hour week during 
his August 2002 VA examination; during the June 2005 VA 
examination, the examiner stated that he did not have active 
hepatitis; and the veteran has not presented any competent 
evidence of marked interference with employment due to 
hepatitis B.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's hepatitis B has increased to warrant a higher 
rating evaluation.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

An initial compensable evaluation for hepatitis B is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


